
	
		I
		112th CONGRESS
		2d Session
		H. R. 6130
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require priority visa processing for visitors to
		  National Heritage Areas or National Parks, to invest in communities hosting
		  these national treasures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Treasure Promotion and Investment Act of
			 2012.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The United States
			 is blessed with natural and historic treasures, including 58 National Parks and
			 49 National Heritage Areas.
				(2)The liberty,
			 beauty, and history of the United States draw visitors from every corner of the
			 world.
				(3)Over 62 million
			 international travelers visited the United States in 2011.
				(4)The average
			 overseas traveler spends approximately $4,300 during his or her stay in the
			 United States.
				(5)Wait times for
			 travel visas can exceed 100 days and deter tourists from visiting the United
			 States, supporting its economy, and learning about its culture and
			 heritage.
				(6)The Department of
			 State collects visa issuance fees from nonimmigrant visa applicants from
			 countries that levy excessive visa fees on United States citizens.
				(7)Visa issuance fees
			 generated over $28 million in revenue in 2011 and are not required to cover
			 Department of State expenses.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the maintenance of infrastructure in
			 communities hosting National Parks and National Heritage Areas is important to
			 the safety of residents and visitors to such communities; and
				(2)visa issuance fees
			 should be invested in the maintenance of such infrastructure in such
			 communities, which draw visitors from across the globe.
				3.Prioritization of
			 certain visasIn issuing visas
			 under section 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(B)) to applicants seeking to visit the United States temporarily
			 for pleasure, a consular officer (as defined in section 101(a)(9) of such Act
			 (8 U.S.C. 1101(a)(9))) shall give priority to applicants intending to visit a
			 National Heritage Area or National Park.
		4.Transportation
			 infrastructure in communities hosting national treasures
			(a)Transportation
			 infrastructure grantsThe
			 Secretary of Transportation shall make grants to support infrastructure
			 projects—
				(1)in communities
			 hosting National Heritage Areas or National Parks;
				(2)that have been
			 prioritized for completion by an applicable metropolitan planning organization
			 (as defined in section 134(b) of title 23, United States Code); and
				(3)that are determined beneficial to the
			 upkeep of roads or bridges utilized by international visitors drawn to these
			 regions.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out subsection (a) for a fiscal year the total amount of all nonimmigrant visa
			 issuance fees collected by the Secretary of State during the prior fiscal
			 year.
			
